EXHIBIT 10.1

WAIVER AND AMENDMENT NO. 2

WAIVER AND AMENDMENT NO. 2, dated as of December 14, 2009 (this “Waiver”) by and
among Xerium Technologies, Inc. (“Xerium”), a Delaware corporation, XTI LLC
(“XTI”), a Delaware limited liability company, Xerium Italia S.p.A. (“Italia
SpA”), an Italian società per azioni, Xerium Canada Inc. (“Xerium Canada”), a
New Brunswick (Canada) corporation resulting from the amalgamation of
Stowe-Woodward/Mount Hope Inc. and Weavexx Corporation, Huyck Wangner Austria
GmbH (“Huyck Austria”), an Austrian limited liability company (formerly known as
Huyck Austria GmbH), and Xerium Germany Holding GmbH (“Germany Holdings”), a
German limited liability company (each of Xerium, XTI, Italia SpA, Xerium
Canada, Huyck Austria and Germany Holdings, individually, a “Borrower” and,
collectively, the “Borrowers”), certain Subsidiaries (such capitalized terms and
all other capitalized terms used herein and not otherwise defined herein have
the meanings provided for in the Credit Agreement (as defined below)) of the
Borrowers as Guarantors, the Banks party hereto, Citicorp North America, Inc.,
as Administrative Agent (together with its permitted successors, in such
capacity, “Administrative Agent”) and Citicorp North America, Inc., as
Collateral Agent.

W I T N E S S E T H:

WHEREAS, the Borrowers, certain Subsidiaries of the Borrowers as Guarantors, the
Banks, the Administrative Agent and Collateral Agent are parties to an Amended
and Restated Credit and Guaranty Agreement dated as of May 20, 2008 (as amended,
supplemented or otherwise modified through the date hereof, the “Credit
Agreement”);

WHEREAS, the Borrowers, certain Subsidiaries of the Borrowers as Guarantors,
certain of the Banks, the Administrative Agent and Collateral Agent are parties
to a Waiver and Amendment No. 1 dated as of September 29, 2009 (the “September
2009 Waiver”);

WHEREAS, the Banks have made Loans to the Borrowers pursuant to the Credit
Agreement;

WHEREAS, each Borrower and Guarantor expressly reaffirms all of the Credit
Documents and the indebtedness and other obligations thereunder, each Borrower
and Guarantor agrees that nothing contained herein shall operate to release the
Borrowers and the Guarantors or any other Person or Persons from their liability
to keep and perform the provisions, conditions, obligations and agreements
contained in the Credit Documents, except as they may be herein waived, modified
or amended and each Borrower and Guarantor hereby reaffirms that each provision,
condition, obligation and agreement in such documents shall continue in full
force and effect, except as herein waived, modified or amended;



--------------------------------------------------------------------------------

WHEREAS, the validity, priority and perfection of all mortgages, security
interests and other liens granted or created by the Collateral Documents are
hereby acknowledged and confirmed by each Borrower and Guarantor, and each
Borrower and Guarantor agrees that such documents shall continue to secure the
Loans and the other Obligations pursuant to the terms of the Collateral
Documents, without any change, loss or impairment of the priority of such
mortgages, security interests or other liens as a result of this Waiver; and

WHEREAS, each Borrower and Guarantor understands, acknowledges and agrees that a
Default or Event of Default as set forth in Sections 1 and 2 of this Waiver may
have occurred but for the September 2009 Waiver or may occur, which event would,
if continuing, relieve each of the Banks from their respective obligations to
extend credit under the Credit Agreement and which event would, if continuing,
permit the Requisite Banks to, among other things, cause the Administrative
Agent to declare all Obligations to be immediately due and payable;

NOW, THEREFORE, in consideration of the mutual covenants made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Waiver agree as follows:

Section 1. Financial Covenant Defaults Waiver Period. Pursuant to the terms of
the September 2009 Waiver, the Banks party thereto agreed to temporarily waive
the Default or Event of Default that may have occurred but for the September
2009 Waiver under Section 8.1(c) of the Credit Agreement as a result of Xerium’s
failure to comply with Sections 6.8(a), 6.8(b) and 6.8(c) of the Credit
Agreement with respect to the fiscal period ending September 30, 2009 (the “Q3
Financial Covenant Defaults”). Each Borrower and Guarantor acknowledges that a
Default or Event of Default may occur under Section 8.1(c) of the Credit
Agreement as a result of Xerium’s failure to comply with Sections 6.8(a), 6.8(b)
and 6.8(c) of the Credit Agreement with respect to the fiscal period ending
December 31, 2009 (the “Q4 Financial Covenant Defaults” and, together with the
Q3 Financial Covenant Defaults, the “Financial Covenant Defaults”). Subject to
the terms of this Waiver, the Banks party hereto agree to (i) extend the
temporary waiver with respect to the Q3 Financial Covenant Defaults and
(ii) temporarily waive the Q4 Financial Covenant Defaults, in each case, for the
period commencing on the date the conditions precedent contained in Section 4 of
this Waiver are satisfied (the “Effective Date”) through and until the earlier
of (i) the occurrence of any Default or Event of Default under any Credit
Document other than the Financial Covenant Defaults and the Hedging Obligations
Defaults (as defined below), (ii) the occurrence of a Waiver Termination Event
(as defined below), (iii) termination of this Waiver by the Administrative Agent
pursuant to Section 3(d) of this Waiver and (iv) 11:59 P.M., New York time,
February 1, 2010 (such period the “Waiver Period”). The term “Waiver Termination
Event” means the failure by Xerium to perform or comply with any term or
provision contained in this Waiver and such failure or non-performance shall not
have been remedied within five (5) Business Days after the earlier of (i) an
officer of Xerium becoming aware of such failure or non-performance or
(ii) receipt by Xerium of notice from the Administrative Agent or any Bank of
such failure or non-performance. It is understood and agreed that during the
Waiver Period, no Financial Covenant Default will be deemed to have occurred and
be continuing and after the expiration of the Waiver Period, the Administrative
Agent and the Banks may exercise the remedies set forth under the Credit
Documents in respect of any Financial Covenant Default that is continuing.

 

2



--------------------------------------------------------------------------------

Section 2. Waiver of Default in Hedging Obligations Agreements. Each Borrower
and Guarantor acknowledges that Xerium, XTI and Xerium Canada may default in its
obligations under agreements creating Hedging Obligations that are in effect on
the date hereof and as a result an Event of Default may occur under
Section 8.1(b) of the Credit Agreement (the “Hedging Obligations Defaults”).
Subject to the terms of this Waiver, the Banks party hereto agree to temporarily
waive the Hedging Obligations Defaults, solely for the Waiver Period. It is
understood and agreed that during the Waiver Period, no Hedging Obligations
Default will be deemed to have occurred and be continuing and after the
expiration of the Waiver Period, the Administrative Agent and the Banks may
exercise the remedies set forth under the Credit Documents in respect of any
Hedging Obligations Default that is continuing.

Section 3. Certain Covenants and Agreements of the Borrowers; Amendments to
Credit Agreement.

(a) Xerium agrees to deliver to the Administrative Agent the schedules, reports,
forecasts and statements required to be delivered pursuant to Section 2(a) of
the September 2009 Waiver, all of which shall be delivered on the dates required
by Section 2(a) of the September 2009 Waiver.

(b) Notwithstanding anything to the contrary in the Credit Agreement, as of the
Effective Date, the principal balance of all Loans due and payable shall bear
interest at a rate that is 1.00% per annum in excess of the non-default interest
rate otherwise payable under the Credit Agreement with respect to the applicable
Loans.

(c) Notwithstanding anything to the contrary in the Credit Agreement, as of the
Effective Date and during the Waiver Period, in no event shall new Revolving
Loans be available to the Borrowers and each Borrower acknowledges and agrees
that no Bank shall be obligated to make any Loans to any Borrower; provided that
during the Waiver Period, the expiration date of Letters of Credit set forth on
Schedule I to the September 2009 Waiver may be extended and Letters of Credit
may be issued in each case in accordance with Section 2(c) of the September 2009
Waiver.

(d) Each of Xerium and the Administrative Agent agree to negotiate in good faith
and use its best efforts to execute, no later than December 31, 2009, a term
sheet for the restructuring of Xerium’s existing debt and equity. If such term
sheet is not executed by December 31, 2009, the Administrative Agent, in its
sole discretion, may terminate this Waiver upon five Business Days’ prior
written notice to Xerium.

(e) Section 8.1 of the Credit Agreement shall be amended as follows:

(i) Clause (1) of the last paragraph of Section 8.1 shall be deleted in its
entirety and replaced with the following:

 

3



--------------------------------------------------------------------------------

“(1) upon the occurrence of an Event of Default described in Section 8.1(k),
automatically, and”

(ii) Clause (D) of the last paragraph of Section 8.1 shall be amended by
deleting the following:

“or upon the occurrence of any Event of Default specified in Section 8.1(f) and
(g)”

Section 4. Conditions Precedent. The Effective Date shall be that date when, to
the satisfaction of the Administrative Agent, the following conditions shall
been satisfied or waived:

(a) The Borrowers, the Guarantors and the Requisite Banks shall have executed
this Waiver and the Administrative Agent shall have received executed
counterparts hereto from the Borrowers, the Guarantors and the Requisite Banks;
and the Borrowers and the Guarantors shall have performed its obligations under
all covenants and agreements required to have been performed as of the Effective
Date;

(b) The Administrative Agent shall have received a certificate, dated the date
hereof and signed by an Authorized Officer of Xerium, confirming that all
conditions precedent to the effectiveness of this Waiver have been met, that all
representations and warranties set forth herein are true, accurate and correct
in all material respects and as to the absence of any Defaults or Events of
Default (other than any Default or Event of Default waived by this Waiver or the
September 2009 Waiver), in each case as provided for herein;

(c) Xerium agrees to pay to each Bank executing and delivering (by telecopy or
otherwise) this Waiver (such Banks, the “Consenting Banks”), on or before 5:00
P.M., New York time, December 11, 2009, a fee equal to 0.05% (the “Consent Fee”)
of the outstanding principal amount of all Loans (other than the Tranche 1
Revolving Loans) and the Tranche 1 Revolving Commitments of such Bank. The
Consent Fee shall be fully earned and nonrefundable on the Effective Date.
Xerium shall pay the Consent Fee to the Administrative Agent (for the benefit of
the Consenting Banks) on such date in the currency in which the applicable Loans
and the Tranche 1 Revolving Commitments are denominated; and

(d) The Administrative Agent shall have received payment in full of all fees and
expenses due to the Administrative Agent and the Banks (including the reasonable
fees and expenses due of its legal counsel and financial advisors invoiced prior
to the Effective Date) under the Credit Agreement and in connection with this
Waiver.

Section 5. Guarantor Assent. Each Guarantor assents to each and every term and
provision of this Waiver.

 

4



--------------------------------------------------------------------------------

Section 6. Effect on the Credit Agreement and the Other Credit Documents. Except
to the extent expressly provided herein, this Waiver does not constitute, and
shall not be deemed to constitute a waiver of (i) any Agent’s or Bank’s remedies
under the Credit Documents or (ii) any Default or Event of Default. Except as
expressly provided in this Waiver, no action taken by any Bank or Agent prior
to, on or after the date hereof shall constitute a waiver or modification of any
term or condition of any of the Credit Documents or of any instruments or
agreements referred to therein, or prejudice any rights which any Agent or any
of the Banks may now have as of the date hereof or may have in the future under
or in connection with the Credit Documents or any of the instruments referred to
therein, including without limitation all rights and remedies in connection with
Defaults, Events of Default and failures of conditions precedent to the making
of Loans and the issuance of Letters of Credit that have occurred and are
continuing, all of which rights and remedies each Bank and each Agent hereby
expressly reserves.

Section 7. Representations and Warranties. Each Borrower and each Guarantor
represents and warrants to the Banks and the Agents that (i) as of the date
hereof, no Default or Event of Default exists other than any Default or Event of
Default waived by this Waiver or the September 2009 Waiver, (ii) all
representations and warranties contained in the Credit Agreement and the other
Credit Documents (other than, to the extent of any Default or Event of Default
waived by this Waiver or the September 2009 Waiver, any representation and
warranty that no Default or Event of Default exists) are true and correct in all
material respects on and as of the date hereof except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true and correct in all material respects on and as of such
earlier date, (iii) the execution, delivery and performance by each Borrower and
Guarantor of this Waiver are within the powers of such Borrower and Guarantor,
have been duly authorized by all necessary action and do not contravene the
respective Organizational Documents of such Borrower and Guarantor, (iv) no
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or other Person is required for the due execution,
delivery or performance by the Borrowers or the Guarantors of this Waiver,
(v) this Waiver constitutes the legal, valid and binding obligations of each
Borrower and Guarantor enforceable in accordance with its terms except as such
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity and (vi) except as heretofore disclosed in writing by
Xerium to the Banks, as of the date hereof, there is no pending or to the
knowledge of the Borrowers and the Guarantors, threatened action, suit,
proceeding, governmental investigation or arbitration against or affecting
Xerium or any of its Subsidiaries that could reasonably be expect to have a
Material Adverse Effect. Each Borrower and Guarantor acknowledges and agrees
that each of the Credit Documents shall continue in full force and effect and is
hereby ratified and confirmed (as modified and amended hereby), and that the
Credit Parties’ Obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Waiver.

Section 8. Setoffs and Defenses. The Borrowers have no setoffs or defenses to
their respective obligations under the Credit Documents and no claims or
counterclaims against any of the Agents or the Banks.

 

5



--------------------------------------------------------------------------------

Section 9. Releases by the Borrowers and the Guarantors. As an inducement to the
Administrative Agent and the Banks to enter into this Waiver, each Borrower and
Guarantor hereby releases and discharges the Banks and the Agents, and their
respective successors and assignees, and all officers, directors, employees,
agents, representatives, insurers and attorneys of each of them from all
actions, counterclaims, causes of actions, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
executions, claims, and demands whatsoever, in law, admiralty or equity, against
the Banks, the Agents and/or their successors and assigns which such Borrower or
Guarantor ever had, now has or hereafter can, shall or may, have for, upon, or
by reason of any matter, cause or thing whatsoever arising out of or in
connection with the Credit Documents, from the time prior to the date of the
Credit Agreement to the date hereof.

Section 10. Headings. The various headings of this Waiver are inserted for
convenience only and shall not affect the meaning or interpretation of this
Waiver or any provisions hereof.

Section 11. Execution in Counterparts. This Waiver may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of this Waiver by facsimile or by
“PDF” shall be equally effective as delivery of an original executed counterpart
of this Waiver. Xerium will use its commercially reasonable efforts to cause
Huyck Wangner Vietnam Co Ltd (“HWV”) to become a party to this Waiver as soon as
commercially practicable; however, notwithstanding anything to the contrary
contained in Sections 3 and 7 of this Waiver, the due authorization, execution
and delivery of this Waiver by HWV is not a condition precedent to the
effectiveness of the Waiver, and the representations and warranties contained in
Section 7 do not apply to HWV until it becomes a party hereto.

Section 12. No Waiver. No failure or delay on the part of the Agents or any Bank
in the exercise of any power, right or privilege hereunder or under any other
Credit Document shall impair such power, right or privilege or be construed to
be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power. All rights and remedies existing under
this Waiver and the other Credit Documents are cumulative to, and not exclusive
of, any rights or remedies otherwise available.

Section 13. Successors and Assigns. This Waiver shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

Section 14. Credit Document. This Waiver is a Credit Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated therein)
be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.

Section 15. GOVERNING LAW. THIS WAIVER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

6



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed as of the date first above written.

XERIUM TECHNOLOGIES, INC.

By: /s/Stephen R. Light

        Name: Stephen R. Light

        Title: Chairman, CEO, and President

XTI LLC

By: /s/David G. Maffucci

        Name: David G. Maffucci

        Title: Executive Vice President

XERIUM ITALIA S.P.A.

By: /s/Peter Williamson

        Name: Peter Williamson

        Title: Chairman

XERIUM CANADA INC.

By: /s/Stephen R. Light

        Name: Stephen R. Light

        Title: President and CEO

HUYCK WANGNER AUSTRIA GMBH

By: /s/Peter Williamson

        Name: Peter Williamson

        Title: Managing Director

XERIUM GERMANY HOLDING GMBH

By: /s/David G. Maffucci

        Name: David G. Maffucci

        Title: Managing Director

 

[Signature Page to Waiver and Amendment No. 2 (Xerium)]



--------------------------------------------------------------------------------

HUYCK WANGNER GERMANY GMBH

By: /s/Stephen R. Light

        Name: Stephen R. Light

        Title: Managing Director

HUYCK WANGNER AUSTRALIA PTY.

    LIMITED

By: /s/Stephen R. Light

        Name: Stephen R. Light

        Title: CEO

By: /s/Tom Johnson

        Name: Tom Johnson

        Title: Managing Director

ROBEC WALZEN GMBH

By: /s/David G. Maffucci

        Name: David G. Maffucci

        Title: Managing Director

WANGNER ITELPA PARTICIPAÇÕES LTDA.

By: /s/Eduardo Fracasso

        Name: Eduardo Fracasso

        Title: President

XERIUM TECHNOLOGIES DO BRASIL

    INDÚSTRIA E COMÉRCIO S.A.

By: /s/Eduardo Fracasso

        Name: Eduardo Fracasso

        Title: Director and President

XERIUM DO BRASIL LTDA.

By: /s/Eduardo Fracasso

        Name: Eduardo Fracasso

        Title: Director

 

9



--------------------------------------------------------------------------------

XERIUM (FRANCE) SAS

By: /s/Peter Williamson

        Name: Peter Williamson

        Title: President

STOWE WOODWARD FRANCE SAS

By: /s/Peter Williamson

        Name: Peter Williamson

        Title: President

STOWE WOODWARD AG

By: /s/Peter Williamson

        Name: Peter Williamson

        Title: President

HUYCK. WANGNER JAPAN LIMITED

By: /s/Stephen R. Light

        Name: Stephen R. Light

        Title: Chairman

STOWE WOODWARD MÉXICO, S.A. DE C.V.

By: /s/Stephen R. Light

        Name: Stephen R. Light

        Title: Chairman

TIAG TRANSWORLD INTERWEAVING GMBH

in Liquidation

By: /s/Walter Schürch

        Name: Walter Schürch

        Title: Managing Director

HUYCK. WANGNER (UK) LIMITED

By: /s/Stephen R. Light

        Name: Stephen R. Light

        Title: CEO

 

10



--------------------------------------------------------------------------------

STOWE-WOODWARD (UK) LIMITED

By: /s/Stephen R. Light

        Name: Stephen R. Light

        Title: CEO

XERIUM TECHNOLOGIES LIMITED

By: /s/Stephen R. Light

        Name: Stephen R. Light

        Title: Director

HUYCK LICENSCO INC.

By: /s/David G. Maffucci

        Name: David G. Maffucci

        Title: Vice President and CFO

STOWE WOODWARD LLC

By: /s/David G. Maffucci

        Name: David G. Maffucci

        Title: Vice President and CFO

STOWE WOODWARD LICENSCO LLC

By: /s/David G. Maffucci

        Name: David G. Maffucci

        Title: Vice President and CFO

WEAVEXX LLC

By: /s/David G. Maffucci

        Name: David G. Maffucci

        Title: Vice President

XERIUM III (US) LIMITED

By: /s/David G. Maffucci

        Name: David G. Maffucci

        Title: Vice President

 

11



--------------------------------------------------------------------------------

XERIUM IV (US) LIMITED

By: /s/David G. Maffucci

        Name: David G. Maffucci

        Title: Vice President and CFO

XERIUM V (US) LIMITED

By: /s/David G. Maffucci

        Name: David G. Maffucci

        Title: Vice President and CFO

WANGNER ITELPA I LLC

By: /s/David G. Maffucci

        Name: David G. Maffucci

        Title: Executive Vice President and CFO

WANGNER ITELPA II LLC

By: /s/David G. Maffucci

        Name: David G. Maffucci

        Title: Executive Vice President and CFO

XERIUM ASIA LLC

By: /s/David G. Maffucci

        Name: David G. Maffucci

        Title: Vice President and CFO

HUYCK WANGNER VIETNAM CO LTD

By: /s/Michael Praetzel

        Name: Michael Praetzel

        Title: General Director

HUYCK WANGNER SCANDINAVIA AB

By: /s/Peter Williamson

        Name: Peter Williamson

        Title: Director

 

12



--------------------------------------------------------------------------------

STOWE WOODWARD SWEDEN AB

By: /s/Peter Williamson

        Name: Peter Williamson

        Title: Chairman

 

13



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.

as Administrative Agent, Issuing Bank, Collateral

    Agent and a Bank

By: /s/Nancy Rochford

        Name: NANCY ROCHFORD

        Title: Managing Director

 

14